DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 3 and 14.  The claim recitation in the claims should be reworded for clarity.  For example, the phrase “an end surface of the second end that the end surface being close to the second transition connection portion is larger than” is unclear. It is unclear whether Applicant intends to recite --the end surface of the second end that is close to an end surface of the second transition connection portion is larger-- 
Claim 10 is indefinite due to its dependency from claim 3.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 11-13, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN-205178823 (CN’823).
Re: claims 1, 2, 12, and 13.  CN’823 shows in figures 1 and 3 a nonlinear spring connection structure, comprising: a stator 1, a mover 2, and an elastic connector 3 provided between the stator 1 and the mover 2; wherein the elastic connector 3 comprises a first end shown in the area of element 5 connected with the stator 1, a second end shown in the area of the right side of element 7 connected with the mover 2, and at least two transition-connecting portions connected between the first end and the second end; and the at least two transition-connecting portions i.e. the first transition connecting portion from element 5 to element 6 and the second transition connecting portion from the left of element 7 to the right of element 7 in figure 3 extending from the first end towards the second end with sequentially decreasing sizes as shown.
Re: claims 8, 9, and 19.  CN’823 discloses in the third “As an improvement” phrase above the “Description according to claim” section the limitation wherein the elastic connector is a part integrally made of elastic rubber.  Examiner notes that integral does not necessarily mean one-piece.
Re: claims 11 and 20.  CN’823 shows in figures 1 and 3 the limitation wherein the stator 1 comprises a frame as shown, the mover 2 is provided in the frame, and the first end of element 3 is connected with an inner side wall of the frame as described above the phrase starting “In the utility model, the elastic supporting member 3”.  
Allowable Subject Matter
Claims 4-7 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 10, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN-216112161 teaches the use of a connector having similarly shaped slots, CN-205792139, US 2018/0297064 to Mao et al., US 2015/0021840 to Murayama, and US 2017/0019011 to Wang et al. teach a similar spring connection structure and motor, CN-108566066 teaches a similar spring connection and motor.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
August 11, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657